 

 

Case 1:17-cr-00602-CCB Document 76 Filed 11/01/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

United States of America

 

r..‘.\
ss aaa
»» a ¢»» e as
\ ?"TT; 2 iii
v. * Criminal Case Nt». C§B‘=`:a'/-g_§oz'\‘r?;‘g
l §§ as .»:??1"‘@
12ch T.sNELL * l §§ 1 533
assume ?_‘ §,_\?:, 09 ,_-»-§13
"-E t"`~ an §-4
`l"-t 03 C'*
REGULAR sENTENCING oRDER a
(l)

On or before 12/1 |/2018 (nat more than 40 days from the date of this arder), the

Probation Ofi`rcer shall provide the initial draft of the presentence report to counsel for the Defendant for

review with the Defendant. lf the Defendant is in pretrial detention, defense counsel may not provide a
copy of the recommendations section of the presentence report to the Defendant in advance of meeting to
review the presentence report, and may not leave the recommendations section of the presentence report

with the Defendant once the review has taken place. The Probation Ofl`lcer shall also provide the initial
draft of the presentence report to counsel for the Govemment.
(2) On or before 12/26/20] 8 (nat less than 14 days from date in paragraph 1), counsel shall

submit, in writing, to the Probation Offrcer and opposing counsel, any objections to any material

information, sentencing classifications, advisory sentencing guideline ranges, or policy statements
contained in or omitted from the report.

(3) At`ter receiving counse|’s objections, the Probation Ofiicer shall conduct any necessary
further investigation and may require counsel for both parties to meet with the Probation Officer to

discuss unresolved factual and legal issues. The Probation Off`lcer shall make any revisions to the

presentence report deemed proper, and, in the event that any objections made by counsel remain

unresolved, the Probation Officer shall prepare an addendum setting forth those objections and any
comment thereon.

(4) On or before 1/8/2019 (nat less than 11 days from date in paragraph 2), the Probation
Officer shall tile the report (and any revisions and addendum thereto) through CM/ECF.

Scntencing Guidc|ines Ordcr - Regular (Rev. 091`20|7)

 

 

iii

` ' ease 1:17-cr-00602-CCB Documem 76 Filed 11/01/18 Page 2 of 2

(5) if counsel for either party intends to call any witnesses at the sentencing hearing, counsel

shall submit, in writing, to the Court and opposing counse|, on or before

 

// / é( /j (nol less than 14 days before sentencing), a statement containing (a)
the names of the witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the
anticipated length of the hearing

(6) Sentencing memoranda are not required unless a party intends to request a sentence
outside the advisory guidelines range on the basis of a non-guideline factor. If submitted, they shall be
filed with the Clerk and a copy delivered to chambers on or before

/ / / 5 c /7 (not less than 14 days before sentencing). Opposing or responding
memoranda are not required. If submitted, they shall be delivered to chambers on or before

/ l z [ 7 (not less than 7 days before sentencing). Copies of all memoranda

 

must be sent to the Probation Officer. w / ?

 
   

(7) Sentencing shall be on
(8) The presentence repo y revisions, and any proposed findings made by the Probation
Officer in the addendum to the report shall constitute the tentative findings of the Court under section
6Al .3 of the sentencing guidelines ln resolving disputed issues of fact, the Court may consider any
reliable information presented by the Probation Officer, the Defendant, or the Goveminent, and the Court
may issue its own tentative or final findings at any time before or during the sentencing hearing.

(9) Nothing in this Order requires the disclosure of any portions of the presentence report

that are not disclosable under Federal Ruies of Criminal Procedure 32.

-a z
Novemberl,2018 /s/ /]w

Date Catherine C. Blake
United States District ludge

Sentencing Guide|ines Order - Regu|ar {Rev. 09»'20] 'l_)

 

